EXHIBIT 10.6

Form of Amended and Restated Board Member Service Agreement

This Amended and Restated Board Member Service Agreement (this “Agreement”) is
entered into as of [      ], 2015 between Exicure, Inc., a Delaware corporation
(the “Company”), and [        ] (the “Board Member”) and amends and restates in
its entirety that certain Board Member Services Agreement between the Company
and the Board Member with an effective date of [    ].

The Company’s Board of Directors (the “Board”) wishes the Board Member to
continue to serve on the Board. As an elected member of the Board, Board Member
was granted options to purchase [            ] shares of the Company’s Common
Stock (the “Option”) with an exercise price equal to the fair market value on
the date of grant under the Company’s equity incentive plan (as amended and
restated, the “Plan”), a copy of which was furnished to Board Member. Board
Member’s Option vests in 4 equal annual installments as Board Member continues
service on the Board. Such vesting commenced as of Board Member’s election to
the Board.

For so long as Board Member is a member of the Board, the Company will reimburse
him or her for reasonable out-of-pocket expenses, including reasonable travel
expenses, incurred in attending Board and committee meetings and in carrying out
duties as a director or committee member. [Board Member will also receive
compensation for each year of continuing service as provided by the Board.]

Board Member understand that service on the Board is at the pleasure of the
Company’s stockholders and that Board Member’s duties are subject to change at
any time without notice. Board Member knows of no reason why he or she would be
precluded from serving as a member of the Board or any of its committees, either
because of existing competition restrictions or fiduciary duty obligations or
otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY  

 

Name: Title:

 

BOARD MEMBER  

 

Name: Title: